AVX Corporation Announces Preliminary First Quarter Results GREENVILLE, S.C. - July 25, 2011 AVX Corporation (NYSE: AVX) today reported preliminary unaudited results for the first quarter ended June 30, 2011. Highlights: · Revenue for the June 2011 quarter of $436.4 million increased 4% from the previous quarter and increased 10% from the first quarter of last year. · Gross Profit margin improved to 29% in the current quarter compared to 26% in the same quarter last year. · Net income of $67.6 million, or $0.40 per share, for the June 2011 quarter. · Dividends of $9.4 million ($0.22 annual rate per share) were paid during the quarter. Chief Executive Officer and President, John Gilbertson, stated, “Our sales in the current quarter grew and margins improved as we continued to provide the electronics markets with the value added components needed to create industrial and consumer devices with ever increasing functionality.” For the quarter ended June 30, 2011, net sales increased sequentially over the previous quarter by $16.3 million, or 4%, to $436.4 million. Net income for the quarter was $67.6 million, or $0.40 per diluted share, compared to net income of $63.3 million, or $0.37 per diluted share, in the previous quarter and net income of $52.3 million, or $0.31 per diluted share, in the first quarter of the prior fiscal year. Chief Financial Officer, Kurt Cummings, stated, “We have continued to generate positive operating cash flows and make investments in scarce materials to serve our customers. The Company’s financial position remains exceptionally strong with cash, cash equivalents and short and long-term investments in securities of $1.02 billion and no debt at June 30, 2011.During the quarter, we paid $9.4 million of dividends to stockholders and spent $1.6 million to repurchase shares of AVX stock on the open market which are held as treasury stock.” AVX, headquartered in Greenville, South Carolina, is a leading manufacturer and supplier of a broad line of passive electronic components and related products. Please visit our website at www.avx.com. AVX CORPORATION Consolidated Condensed Statements of Income (unaudited) (in thousands, except per share data) Three Months Ended June 30, Net sales $ $ Cost of sales Gross profit Selling, general & admin. expense Profit from operations Other income Income before income taxes Provision for taxes Net income $ $ Basic income per share $ $ Diluted income per share $ $ Weighted average common shares outstanding: Basic Diluted AVX CORPORATION Consolidated Condensed Balance Sheets (unaudited) (in thousands) March 31, June 30, Assets Cash and cash equivalents $ $ Short-term investments in securities Available-for-sale securities Accounts receivable, net Inventories Other current assets Total current assets Long-term investments in securities Long-term available-for-sale securities Property, plant and equipment, net Goodwill and other intangibles Other assets TOTAL ASSETS $ $ Liabilities and Stockholders' Equity Accounts payable $ $ Income taxes payable and accrued expenses Total current liabilities Other liabilities TOTAL LIABILITIES TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ Contact: AVX Corporation, Greenville Kurt Cummings 864-967-9303 finance@avxus.com
